IN THE SUPREME COURT OF TEXAS
                                              ══════════
                                                 No. 18-0431
                                              ══════════

                             TARRANT COUNTY, TEXAS, PETITIONER,

                                                        v.


                            RODERICK LYDELL BONNER, RESPONDENT

              ══════════════════════════════════════════
                            ON PETITION FOR REVIEW FROM THE
                   COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS
              ══════════════════════════════════════════

        JUSTICE BOYD, concurring.

        I agree with the Court that (1) Bonner’s claims arise from the County’s conduct “in

connection with” an inmate treatment activity and (2) no evidence exists that the County acted

intentionally, with willful or wanton negligence, or with conscious indifference or reckless

disregard for the safety of others. See TEX. CRIM. PROC. CODE § 42.20(a); TEX. GOV’T CODE

§ 497.096. But I do not agree that (1) conscious indifference is “the same as” gross negligence or

(2) a person cannot be consciously indifferent to a risk that is less than “extreme.” Ante at __; see

Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 21 (Tex. 1994) (explaining that for gross negligence to

exist, “the defendant must be ‘consciously indifferent’ and his or her conduct must ‘create an

extreme degree of risk’”) (emphasis added) (quoting Williams v. Steves Indus., Inc., 699 S.W.2d
570, 573 (Tex. 1985)).1 And I would not address whether the Tort Claims Act waives the County’s


        1
           See also TEX. CIV. PRAC. & REM. CODE § 41.001(11) (defining gross negligence as an act or omission that
(1) objectively “involves an extreme degree of risk” and (2) the actor proceeds to perform “with conscious
indifference” despite an “actual, subjective awareness of the risk”).
immunity from a claim based on the County storing the chair in the multipurpose room because

(as the Court explains) Bonner does not assert that claim. Ante at __. I respectfully concur in the

Court’s judgment.



                                                     _____________________
                                                     Jeffrey S. Boyd
                                                     Justice


Opinion delivered: May 24, 2019




                                                2